OPINION ON MOTION FOR REHEARING
BROOKSHIRE, Justice.
Appellees in their Motion for Rehearing contend that the original opinion of this Court was not decided by a majority of the Justices. Responding to that Motion, we state that the panel of Justices that decided the appeal was comprised of Chief Justice Dies, Justice Brookshire and Justice Burgess. The present Chief Justice, Ronald L. Walker, did not participate in deciding the appeal or in writing either the majority opinion or the dissent.
After careful consideration the Motion for Reconsideration of the case by the panel en banc is denied. The Court’s prior opinion is not withdrawn and the entire Motion for Rehearing is hereby overruled, having been considered and decided by the original panel. Chief Justice Dies heard the oral submission of the case and concurred with Justice Brookshire’s opinion. Hence, a majority of the Court did agree to and did deliver the Court’s opinion.
BURGESS, J., dissents.
WALKER, C.J., not participating.